                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                        Plaintiff,

                 v.                                         Case No. 12-CR-0039

HUGH L. MCGOWAN,

                        Defendant.


                                             ORDER


          Hugh L. McGowan was convicted of conspiracy to distribute and possession with intent to

distribute controlled substances and sentenced to 180 months in the custody of the Bureau of

Prisons. The conspiracy count had a 10-year mandatory minimum and the possession with intent

to distribute carried a 5-year mandatory minimum. Based on his prior record McGowan was

determined to be a career offender within the meaning of U.S.S.G. § 4B1.1 and his sentence range

under the guidelines then in effect was 360 months to life. Notwithstanding this fact, the Court

imposed a sentence of 180 months–or 15 years. In other words, McGowan was sentenced to one-

half of the low range of the sentencing guidelines at that time. This sentence was also based upon

a joint recommendation of the parties.        Presently before the court are two motions for

Compassionate Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The motions are

denied.

          McGowan is currently 43 years of age and, according to the Presentence Report, suffers

from no chronic medical condition that would render him more susceptible to Covid-19 than the

average person. For the vast majority of persons under the age of 70, Covid is almost never fatal




           Case 1:12-cr-00039-WCG Filed 01/13/21 Page 1 of 2 Document 119
and generally produces minor symptoms for a short period of time. Nothing in McGowan’s

motions or the Presentence Report suggest that he has any medical condition that would make him

more susceptible to the disease.

       Furthermore, the Bureau of Prisons has undertaken significant efforts to minimize the

spread of the disease within the prison. Those who contract it are provided medical care. Given

the seriousness of the offense and the factors the court is required to consider under 18 U.S.C.

§ 3553, reduction of the sentence on these grounds at this time would be inappropriate. McGowan

has produced neither extraordinary nor compelling reasons for granting his motions. Accordingly,

the motions, Dkt. Nos. 117 and 118 are denied.

       SO ORDERED at Green Bay, Wisconsin this 13th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

        Case 1:12-cr-00039-WCG Filed 01/13/21 Page 2 of 2 Document 119
